Citation Nr: 9902321	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  98-19 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include secondary to Agent Orange exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran performed active service from July 1965 to July 
1966, from February 1967 to February 1969, and from July 1970 
to November 1975.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

On appeal the veteran appears to be claiming entitlement to 
service connection for residuals of gunshot wounds.  This 
claim, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate consideration.


REMAND

The veteran contends the RO improperly denied the benefits 
sought on appeal.  He maintains that he developed post-
traumatic stress disorder as a result of his military service 
in Vietnam.  He also maintains that he was exposed to Agent 
Orange while in Vietnam, and developed skin growths under his 
arms and on his back as a result.  

The veterans service records show that he fought in Vietnam, 
and that he was awarded the Purple Heart.  In light of his 
combat record and his service in Vietnam the Board finds that 
psychiatric and dermatologic examinations are warranted prior 
to any further review by the Board of the veteran's claims in 
order to ensure proper compliance with the law, applicable 
regulations, and precedent decisions of the United States 
Court of Veterans Appeals.

In addition, it appears that the veterans service medical 
records documenting his Vietnam service from 1967 to 1969 
have not been associated with the claims file.  The RO should 
contact the National Personnel Records Center (NPRC) and 
attempt to locate these records as well as verify all of the 
veterans service dates.

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent upon the veteran-claimant to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992).

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all sources of treatment for his 
psychiatric and skin disorders.  The RO 
should then attempt to obtain treatment 
records from all sources identified which 
are not already of record.

2.  The RO should schedule the veteran to 
be examined by a VA psychiatrist and 
dermatologist in order to determine 
whether he has post-traumatic stress 
disorder or a dermatological disorder due 
to exposure to Agent Orange.  Thereafter 
the examiners must state whether it is at 
least as likely as not that the appellant 
has either PTSD, another psychiatric 
disorder, or a skin disorder that is 
related to his service in Vietnam.  The 
veterans claims folder must be made 
available to and reviewed by the 
examiners prior to conducting the 
requested study.  The examination reports 
should be typed.

The veteran must be given adequate notice 
of these examinations, to include 
advising him of the consequences of 
failure to report for the examination.  
If he fails to report for any 
examination, this fact should be noted in 
the claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  Following completion of the above, 
the RO should complete any other 
necessary development and readjudicate 
the claims with consideration given to 
all of the evidence of record.

If the benefits sought on appeal, for which a notice of 
disagreement has been filed, remain denied, the appellant and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if otherwise in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action until otherwise notified.  While this case is 
in remand status, the appellant and his representative may 
submit additional evidence and argument on the appealed 
issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
